Citation Nr: 0842003	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  02-20 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for chronic generalized anxiety disorder with recurrent 
depression prior to November 13, 2003.

2.  Entitlement to an increased rating from November 13, 2003 
for chronic generalized anxiety disorder with recurrent 
depression, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to January 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In January 2001 the veteran testified at a hearing before a 
Decision Review Officer (DRO) at the San Juan, Puerto Rico 
RO.  A transcript of the hearing testimony is in the claims 
file.

The Board remanded this case in February 2006 and January 
2007 for additional evidentiary development.  The case has 
been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  Prior to November 13, 2003 the veteran did not exhibit 
such symptoms as flattened affect, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking or difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  Since November 13, 2003 the veteran has exhibited such 
symptoms as impaired impulse control, suicidal and homicidal 
ideation, social avoidance, irritability, depression, 
anxiety, difficulty in adapting to stressful circumstances 
(including work or a worklike setting) and an inability to 
establish and maintain effective relationships.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior 
to November 13, 2003 for chronic generalized anxiety disorder 
with recurrent depression have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§  4.1, 4.7, 4.130, Diagnostic 
Code 9400 (2008).

2.  The criteria for a 70 percent rating for chronic 
generalized anxiety disorder with recurrent depression have 
been met from November 13, 2003.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.1, 4.7, 4.130, Diagnostic Code 9400 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  In the present 
matter a staged rating is necessary.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversational normal), due 
to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9400.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9400.

History and Analysis

By rating action in October 2001 the veteran was granted 
service connection for chronic generalized anxiety with 
recurrent depression and assigned an initial 30 percent 
rating, effective September 29, 1999.  A December 2004 rating 
decision increased the rating to 50 percent effective 
November 13, 2003.  A favorable RO evaluation during appeal 
does not abrogate appellate review where the increased 
evaluation does not represent the maximum benefit permitted 
by law.  AB v. Brown, 6 Vet. App. 35 (1993).

An August 2000 private psychological report from Dr. J.L.A. 
indicates he based his report on nine psychiatric sessions 
with the veteran.  The veteran was adequately groomed during 
these sessions.  The examiner noted that the veteran walked 
in a hurry and greeted him in an unintelligible mumble.  The 
veteran moved constantly while seated and there was good 
visual contact.  He was cooperative, although stuttering at 
times.  His thought processes were relevant, coherent and 
logical, although at times repetitive and circumstantial.  
The veteran's affect was appropriate and his mood was anxious 
and angry, with an indication of impulse control problems.  
He indicated he was afraid of losing control at times and 
that people upset him.  The veteran also indicated he thought 
he was being followed or watched.  The veteran was oriented 
times three and his memory was preserved for all events.  He 
was easily distracted and did not always concentrate.  His 
intellect was average and judgment moderate.  The veteran's 
insight was superficial.  The examiner found the veteran to 
have a Global Assessment of Functioning (GAF) score of 60.

During the veteran's January 2001 personal hearing before a 
Decision Review Officer (DRO) at the San Juan RO, he 
testified that he suffered from depression, where he does not 
want to do anything.  He just withdraws.  The veteran 
testified that he takes some medication for his psychiatric 
issues and also sees Dr. J.L.A. for psychotherapy.  

A February 2001 private psychological report from Dr. D.G.C. 
indicates that the veteran began presenting with symptoms of 
anxiety and stress in May 1997.  The veteran also now 
presented with symptoms of depression with anxiety resistant 
to treatment.

An August 2001 VA examiner noted that veteran was adequately 
dressed and groomed.  He was anxious, verborrheic and 
restless during his interview, but was in good contact with 
reality.  The veteran was cooperative and his answers were 
relevant and coherent.  When describing the history of his 
life, he discussed recurrent episodes of anxiety with a 
mixture of depression, anger and feelings of violence and 
aggressiveness.  He was not suicidal, but concerned about his 
aggressiveness.  The veteran was not delusional or suffering 
from hallucinations.  His affect was adequate and his mood 
was anxious and restless.  He was oriented times three and 
his memory and intellectual functioning were adequate.  
Judgment was fair, but insight was poor.  The examiner 
diagnosed the veteran with chronic generalized anxiety 
disorder with recurrent depression.  The examiner found the 
veteran to have a GAF score of 60-65.

A discharge summary from the University of Puerto Rico 
Hospital in October 2003 shows that the veteran was 
hospitalized for five days due to his depressive disorder.  
The veteran exhibited symptoms such a decreased energy, 
sadness, anhedonia, increased anxiety, irritability and fear 
of losing control.  He was having problems at work, sometimes 
feeling harassed.  Although the provisional diagnosis 
contained a GAF score of 35, the veteran was given a GAF 
score of 50-55 in the final diagnosis.

A November 2003 VA examiner found that the veteran was in 
contact with reality and was spontaneous and alert.  The 
veteran did not exhibit psychomotor retardation or agitation.  
He displayed no abnormal involuntary movement or tremors.  
The veteran's thought process was coherent and logical, with 
organized speech.  No evidence of hallucinations or delusions 
was present.  The veteran did not have suicidal ideation, but 
reported anxiety episodes without apparent reason.  Mood was 
depressed and anxious with broad and appropriate affect.  The 
veteran was oriented times three and his memory was intact.  
Judgment was good and insight was adequate.  No evidence of 
inappropriate behavior was displayed.  This examiner found 
the veteran to have a GAF score of 50.

A January 2004 psychiatric evaluation from Dr. E.R.C. shows 
that the veteran was appropriately groomed and that his eye 
contact was good.  The veteran was alert, but distant and 
guarded.  His level of activity was low.  Tone of voice was 
coarse ad speech production was moderate.  The veteran's 
thought processes were logical, relevant, coherent and goal 
directed.  There was some evidence of delusions; he felt a 
man was persecuting him.  The veteran kept close to home 
because he felt that somebody would kill him.  There was no 
history of suicidal ideation, but homicidal ideation towards 
his chief and coworkers.  The veteran displayed no evidence 
of hallucinations during his interview; however he heard a 
voice calling him.  Mood was moderately depressed and affect 
was labile.  He was oriented times three.  The veteran 
avoided the short term memory test and his judgment was poor.  
Insight was poor as well, since he could not indicate any 
cause of his emotional condition.  The examiner found the 
veteran to have a GAF score of 50.

An April 2004 private psychological evaluation from Dr. 
J.L.A. shows that he treated the veteran since November 1999.  
Appointments became more frequent during 2003.  The veteran 
was diagnosed with major depressive disorder that the doctor 
characterized as between moderate and severe.  The veteran 
was treating with psychotherapy and medications.  The 
examiner found the veteran's grooming to be appropriate.  The 
veteran displayed little visual contact with the interviewer, 
but he was cooperative with logical, relevant and coherent 
organization of thought.  His speech included a regular tone 
of voice, accelerated at times when touching on the theme of 
work.  At times it was circumstantial.  The examiner found 
suicidal and homicidal ideation and low self esteem, but the 
veteran did not present with hallucinations or delusions.  
His affect was appropriate, and statement of mind was 
depressed, anxious, pensive and worried.  He was oriented 
times three with normal memory.  The veteran was easily 
distracted and did not concentrate well.  Judgment and 
insight were moderate.  The veteran was diagnosed with 
moderate to severe recurrent major depressive disorder 
without psychotic changes.  The examiner found the veteran to 
have a GAF score of 55.

June 2004 records from University of Puerto Rico Hospital 
show that the veteran was admitted for his psychiatric issues 
for two weeks.  He was noted to have symptoms of sadness, 
irritability, inability to sleep, isolation, low energy, lack 
of concentration, paranoia and anxiety.  The symptoms caused 
the veteran to want to stay in his room all day.  He was 
given a GAF score of 40 upon admission and a GAF of 45 upon 
discharge.

An April 2005 VA examiner found that the veteran was 
adequately groomed and was oriented times three.  His mood 
was anxious and slightly depressed and his affect was 
constricted.  Attention and concentration was good, but 
memory was fair.  The veteran's speech was clear and coherent 
and he was not hallucinating.  He was neither suicidal nor 
homicidal and his insight and judgment were fair.  He 
exhibited good impulse control.  There was no impairment of 
thought processes or communication and no delusions or 
hallucinations were claimed.  He had been irritable, upset 
and verbally aggressive.  The veteran also reported being 
depressed and anxious and suffering from sleep impairment.  A 
separate April 2005 VA social and industrial survey examiner 
noted that the veteran reported that he was not sleeping well 
and was feeling depressed, with no inclination to socialize.  
The veteran claimed he sometimes heard voices.  He reported 
he did not socialize with his neighbors, but had a good 
relationship with them.  The veteran did not show behavioral 
problems in his neighborhood.  This examiner found the 
veteran to have a GAF score of 60.

The Board notes that the veteran has been deemed disabled for 
the purposes of entitlement to Social Security Administration 
(SSA) disability compensation benefits.  A copy of the August 
2004 SSA administrative law judge decision, and supporting 
evidence, is of record.  The SSA decision does indicate that, 
while the veteran's disabilities include high blood pressure 
and hiatal hernia, they do not result in significant or 
persistent functional limitation.  Rather, his psychiatric 
impairment "significantly compromises" his ability to be 
engaged in gainful employment.  The August 2004 disability 
determination indicates that the veteran's primary diagnosis 
is high blood pressure and that his secondary diagnosis is 
major depression.  

VA treatment records from April 2005 to March 2007 show that 
the veteran suffers from depression and anxiety and continues 
follow-up outpatient treatment with Dr. L.J.A.  A treatment 
note from June 2005 notes that the veteran reported in 2003 
that while working as a security guard he lost control and 
attacked someone.  The veteran claimed this event 
precipitated his retirement for emotional disability.  

A psychiatric report from Dr. J.L.A. from April 2006 shows 
that the veteran was appropriately groomed, but upset and 
depressed.  He was hesitant and often looked to the floor, 
but was logical, relevant and coherent in his thoughts.  The 
doctor did not find any suicidal or homicidal ideation.  The 
veteran's affect was appropriate and his mood was depressive 
and sad.  He was oriented times three but he could not finish 
his memory tests.  The veteran was easily distracted and 
could not finish the concentration and intellectual function 
tests.  Judgment and insight was moderate.  The veteran 
avoids social contacts and has a low stress tolerance.  He 
angers and becomes violent in stressful situations.  The 
examiner found the veteran to have a GAF score of 55.

An April 2007 psychological evaluation from Dr. J.L.A. 
indicates that that the veteran has been treated by the 
examiner since November 1999 to the present.  The veteran's 
emotional status is variable and changes are frequently made 
in his treatment plan.  He cries frequently during the 
interviews and somatizes, saying he has acute pain the 
digestive area.  In the present examination, the veteran's 
dress was adequate and his behavior was cooperative.  His 
thought organization was logical, relevant and coherent.  His 
visual contact was normal and he did not have hallucinations 
or delusions.  There was no suicidal or homicidal ideation.  
His affect was appropriate, but his mood was depressed, 
anxious, sad and worried.  He was oriented time three and his 
attention was distracted.  His judgment and insight were 
moderate to poor.  The examiner found the veteran to have a 
GAF score of 55.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

Veteran's general anxiety disorder rating between September 
9, 1999 and November 13, 2003

Although the veteran was given a GAF score of 50-55 in 
October 2003, the veteran's symptoms recorded prior to 
November 13, 2003 more closely met the criteria for a 30 
percent rating.  These symptoms included bouts of depression, 
mood swings, stress and anger, and concerns about 
aggressiveness.  He was also easily distracted.  The veteran 
was found to be oriented as to time, place and person and was 
well groomed.  The veteran did not display difficulty in 
understanding complex command or suffer from impairment of 
short- and long-term memory, impaired judgment, flattened 
affect; circumlocutory, or stereotyped speech or panic 
attacks more than once a week.  Therefore, the Board finds 
that the veteran's chronic generalized anxiety disorder with 
recurrent depression symptoms more nearly met the criteria 
for a 30 percent rating than a 50 percent rating prior to 
November 13, 2003.

The Board finds that during the time period under 
consideration, the veteran's chronic generalized anxiety 
disorder with recurrent depression met the criteria for a 30 
percent rating and no higher.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In light of the above, a higher rating is 
not warranted prior to November 13, 2003.  

Veteran's general anxiety disorder rating since November 13, 
2003

The list of symptoms in the general rating formula for mental 
disorders are intended to describe the occupational and 
social impairment of a person with certain mental disorders. 
But it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21. Moreover, with 
respect to mental disorders, it is not the symptoms, but 
their effects, that determine the level of impairment.  See 
61 Fed. Reg. 52,697 (October 8, 1996) (comments accompanying 
amendments to the schedule of criteria for mental disorders).  

The December 2004 rating decision granted the veteran a 50 
percent rating from November 13, 2003.  The Board finds, 
however, that the evidence of record meets the criteria for a 
70 percent rating for the veteran's chronic generalized 
anxiety disorder with recurrent depression.  As shown above, 
the veteran had symptoms of impaired impulse control, 
suicidal and homicidal ideation, social avoidance, 
irritability, depression, anxiety, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), including an inability to keep a job and an 
inability to establish and maintain effective relationships.  
These symptoms, along with a GAF score as low as 40 indicate 
that the veteran has moderate to serious symptoms and meets 
the criteria for a 70 percent rating.  Given the veteran's 
contentions, his GAF scores, his symptoms, and the SSA 
findings, the record more nearly approximates occupational 
and social impairment with deficiencies in most areas than 
occupational and social impairment with reduced reliability 
and productivity contemplated in a 50 percent disability 
rating.  See 38 C.F.R. § 4.7 (when there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating).  
Therefore, the Board finds that the veteran's chronic 
generalized anxiety disorder with recurrent depression 
symptoms most approximately meet the criteria for an 
increased 70 percent rating.

The veteran's symptoms do not meet the criteria for a 100 
percent rating for chronic generalized anxiety disorder with 
recurrent depression.  The greater weight of the evidence 
indicates that the veteran's chronic generalized anxiety 
disorder with recurrent depression does not result in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Therefore, the 
veteran does not meet the criteria for a 100 percent rating.  

Accordingly, as the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Resolving reasonable doubt in the claimant's favor, an 
increase to 70 percent is granted from November 13, 2003. 

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in a May 2001 letter sent before 
the issuance of the rating decision granting service 
connection, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed 
disability.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  By a February 2007 letter the veteran 
was provided notice of the evidence and information necessary 
for establishing an initial rating.  See Dingess.  The 
veteran was also provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation, by a letter in December 
2002.  November 2002 and December 2004 statements of the case 
(SOC) and June 2005, August 2006 and September 2008 
supplemental statements of the case (SSOC) explained what 
specific regulatory provisions govern his disability and why 
an increased rating remained denied.  The Board concludes 
that VA has met its duty to notify the veteran.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence.  The record contains 
his service treatment records and VA records, as well as the 
available private records identified by the veteran that he 
authorized VA to obtain.  The veteran provided private 
medical records directly to VA.  The veteran was also given 
VA examinations, with medical opinions, in connection with 
his appeal.  VA obtained SSA records.  The veteran testified 
in a hearing before a DRO.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal.  Neither the veteran nor his representative 
has indicated that there are any available additional 
pertinent records to support the veteran's appeal.  

In sum, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim were insignificant and non-
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

An initial rating in excess of 30 percent for chronic 
generalized anxiety disorder with recurrent depression prior 
to November 13, 2003 is denied.

An increased rating of 70 percent from November 13, 2003 for 
chronic generalized anxiety disorder with recurrent 
depression is granted, subject to the law and regulations 
regarding the payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


